DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 28 December 2021 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lund et al. (US Patent no. 8,541,131 – disclosed by Applicant).
In regard to claim 1, Lund et al. depict in figure 1 an implantable medical device comprising two biocompatible shells 42 and 34.  Biocompatible shell 42 encloses a power subunit 30 (i.e., battery assembly) comprising: biocompatible shell 42 (i.e., outer battery case) configured for direct exposure with the patient (i.e., direct contact with the in vivo environment) (col 4 line 58-61 and col 4 line 64 – col 5 line 4), a battery comprising an anode 36 and cathode 38, wherein the anode 36 can include lithium and is in direct electrical connection with feedthrough pin 60 (figure 3) wherein pin 60 is electrically isolated from the shell 42 via insulator 31 (col 4 lines 53-57 and col 8 line 65 – col 9 line 19); the cathode 38, according to an embodiment, is disposed within shell 42 and is in direct electrical connection with shell 42 so as to provide shell 42 with a positive electrical potential (col 10 lines 27-56).  Figure 1 also shows that the implantable medical device includes a second biocompatible shell 34 that encloses control assembly 28, the control assembly 28 comprising: biocompatible shell 34 (i.e., outer control housing) configured for direct exposure with the patient (i.e., direct contact 
In regard to claim 2, Lund et al. teach that both shells 34 and 42 may be fabricated from titanium (col 4 lines 64-66 and col 6 lines 47-49).  
In regard to claims 5 and 6, biocompatible shell 42 (i.e., outer battery case) configured for direct exposure with the patient (i.e., direct contact with the in vivo environment) (col 4 line 58-61 and col 4 line 64 – col 5 line 4).  Additionally shell 42 may be coated with parylene (col 8 lines 46-49 and 56-64).
In regard to claim 8, in Lund et al. the shell 34 and shell 42 comprise and form a contiguous, isodiametric device housing (figures 20 and 21). In view of the isodiametric and continuous design, it is considered that the two components necessarily are structured with the same perimeter dimensions and are less than 5% different.
In regard to claim 9, power subunit 30 encased by shell 42 may be welded to the control assembly 28 enclosed by shell 34 (col 6 lines 59-64).

Claims 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. (US Patent no. 8,541,131 – disclosed by Applicant) in view of Turcott (US Patent no. 6,491,639 – previously cited).
In regard to claims 3 and 4, Lund et al. is considered to substantially describe the invention as claimed.  However, the reference fails to teach that the conductive shells are fabricated from stamped or machined surfaces.  Turcott describes an implantable 
In regard to claim 7, Lund et al. is considered to substantially describe the invention as claimed.  However, the reference fails to teach the thickness of the conductive shell.  Turcott describes an implantable medical device and provides teaching that typical thicknesses of IMD housings are 0.005-0.015 inched (col 17 lines 39-52).  In view of this, it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify the battery and circuit casings of Lund et al. to have a thickness between 0.006 to 0.012 inches since Turcott teaches that this is the conventional thickness known in the art for IMD housings.

Claims 11, 12, 16, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. (US Patent no. 8,541,131 – disclosed by Applicant) in view of Howard et al. (US Publication no. 2011/0133699 – previously cited).
In regard to claims 11 and 16, Lund et al. teach an implantable medical device comprising two shells or casings for housing the power subunit 30 and the electronics control subunit28.  Lund et al. depict in figure 1 an implantable medical device comprising two biocompatible shells 42 and 34.  Biocompatible shell 42 encloses a power subunit 30 (i.e., battery assembly) comprising: biocompatible shell 42 (i.e., outer battery case) configured for direct exposure with the patient (i.e., direct contact with the 
Lund et al. is considered to substantially describe the structure of the invention as claimed, however does not teach that battery shell 42 has an electrical potential between 0 V vs Li to 3.0 V vs Li, more specifically between 0.001 V vs Li and 3.0 V vs Li.  Lund et al. does teach that it is known in the art to provide a case with either negative, positive, or neutral design wherein the case has either negative, positive, or neutral electrical potential depending on connections of the case to a terminal of the battery.  Howard et al. shows in figure 2 that potentials above 3.5 V vs Li corrode copper and potentials above 1.5 V vs Li decomposes LiCoO2.  This effect may cause loss of capacity of the battery, corrode battery terminals, and possible corrode the 
In regard to claims 12 and 17, the present specification lacks critical teaching for this range of values, or to even recite the range with sufficient specificity for selection.  However, the teachings of Howard et al. about the corrosion potentials for a lithium battery are considered to render this range obvious.
In regard to claim 19, biocompatible shell 42 (i.e., outer battery case) configured for direct exposure with the patient (i.e., direct contact with the in vivo environment) (col 4 line 58-61 and col 4 line 64 – col 5 line 4).  Additionally shell 42 may be coated with parylene (col 8 lines 46-49 and 56-64).

Claims 13-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. (US Patent no. 8,541,131 – disclosed by Applicant) and Howard et al. (US Publication no. 2011/0133699 – previously cited), further in view of Turcott (US Patent no. 6,491,639 – previously cited).
In regard to claims 13, 14, and 18, Lund et al. and Howard et al. is considered to substantially describe the invention as claimed.  However, neither reference teaches that the conductive shells are fabricated from stamped or machined surfaces.  Turcott describes an implantable medical device and provides teaching that devices housings are typically formed by a stamped or machining process (col 18 lines 8-12).  In view of 
In regard to claims 15 and 20, Lund et al. and Howard et al. is considered to substantially describe the invention as claimed.  However, neither reference teaches the thickness of the conductive shell.  Turcott describes an implantable medical device and provides teaching that typical thicknesses of IMD housings are 0.005-0.015 inched (col 17 lines 39-52).  In view of this, it is considered to have been obvious to one of ordinary skill in the art at the time of the invention to modify the battery and circuit casings of Lund et al. to have a thickness between 0.006 to 0.012 inches since Turcott teaches that this is the conventional thickness known in the art for IMD housings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        5 January 2022